Citation Nr: 0122916	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  00-18 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
fractures of the thoracic spine, currently rated as 20 
percent disabling.

2.  Entitlement to a compensable evaluation for residuals of 
a fracture of the left clavicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had service from February 1956 to March 1958.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal of a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which granted an increased evaluation of 10 percent for 
the residuals of fractures of the thoracic spine and denied a 
compensable evaluation for the residuals of a fracture of the 
left clavicle.  In November 2000 the RO determined that the 
vertebral fracture residuals were 20 percent disabling.  The 
veteran has continued his appeal for a higher evaluation.

The Board also notes that in March 1995 the veteran filed a 
claim for service connection for disability of the lumbar 
spine.  In June 1995 he underwent a VA examination.  The 
examination report reflects the examiner's opinion that the 
veteran's lumbar spine disability is etiologically related to 
service trauma.  To date, the RO has not adjudicated the 
veteran's claim for service connection for lumbar spine 
disability.  Therefore, this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  The veteran's residuals of fractures of the thoracic 
spine include vertebral deformity and are manifested by pain 
and limitation of motion.

3.  The fracture of the veteran's left clavicle has healed 
without deformity; the residuals of the fracture are not 
currently productive of any significant functional 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of fractures of the thoracic spine have not 
been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5285, 5288, 5291 (2000).

2.  The criteria for a compensable evaluation for residuals 
of a fracture of the left clavicle have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 5203 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the disabilities at issue.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities.

The record reflects that the veteran is right handed.  

Service connection was initially granted in June 1958 for 
residuals of fractures at D11 and D12, and residuals of a 
fracture of the left clavicle.  The RO determined that the 
veteran's disabilities were noncompensable.  

The veteran's current claims for increased evaluations were 
received in March 2000.  He also submitted examination 
reports from Houston Northwest Medical Center Imaging 
Services.  An October 1995 X-ray report shows that the 
veteran presented with low back pain.  The veteran was found 
to have mild scoliosis with secondary spondylosis at L4-5 and 
the L5 transitional levels.  Mild degenerative 
anterolisthesis of L4 on L5, with associated posterior facet 
joint hypertrophy throughout the lower lumbar spine was also 
noted.  A November 1995 MRI revealed disc degeneration at 
multiple levels with loss of disc water.  Degenerative 
changes were most marked at L4-5 with additional loss of disc 
height and degenerative spurring.  There was no significant 
focal stenosis or focal herniation.  There were mild to 
moderate disc bulging and degenerative spurring at L3-4.

The veteran submitted to a VA examination in June 2000.  He 
related a history of a motor vehicle accident during service, 
during which he sustained fractures of the left clavicle and 
of the T11 and T12 vertebral bodies.  He stated that he 
continued to have pain in his back, and that he was also 
experiencing pain in his left shoulder.  Specifically, he 
complained of pain on attempts to walk.  He indicated that 
his balance was poor, and that he could not climb stairs.  He 
stated that ascending stairs was extremely difficult, and 
that he could not stoop, kneel, or crawl.  He identified 
frequent flare-ups associated with his back, but stated that 
the shoulder was not that much of a problem.  

On physical examination of the veteran's left shoulder and 
arm, there was no deformity of the clavicle on palpation.  
There was an enlargement of the acromioclavicular joint and 
glenohumeral joint.  No pain was detected on palpation of the 
shoulder joint, and there was no neuropathy of either upper 
extremity.  Deep tendon reflexes in the upper extremities 
were present and symmetrical at +2.  There was no tenderness 
on palpation of the cervical paravertebral musculature, and 
range of motion of the cervical spine was painless.  Left 
shoulder ranges of motions were flexion to 170 degrees, 
abduction to 130 degrees, external rotation to 60 degrees, 
and internal rotation to 40 degrees.  

The physical examination revealed no gross deformities of the 
thoracolumbar area of the spine.  There was no sensory 
deficit of the thoracic or abdominal wall.  The veteran had 
minimal tenderness on palpation of the lumbar paravertebral 
musculature.  Straight leg raising was to 45 degrees 
bilaterally.  No sensory or motor deficit of either lower 
extremity was noted.  Deep tendon reflexes in the lower 
extremities were present and symmetrical at +1, with no 
evidence of pathologic reflexes.  Range of motion testing 
demonstrated flexion to 50 degrees, extension to 5 degrees, 
side bending to 20 degrees bilaterally, and rotation to 20 
degrees bilaterally.  

X-rays of the spine revealed slight dextro-rotoscoliosis.  
They also showed multiple partially collapsed dorsal 
vertebral bodies.  There were slight degenerative changes at 
L5-S1 on the right.  No fracture or destructive lesion was 
noted.  

The diagnoses were status post fractures of vertebral bodies 
T11 and T12, and spinal stenosis of the L4-5 level with 
claudication symptoms secondary to stenosis.  The examiner 
noted that the examination was conducted during a time of 
quiescent symptoms and that during flare-up the findings of 
the examination could be significantly altered.  However, he 
indicated that quantification of such changes would require 
examination during flare-up.

In a notice of disagreement submitted in July 2000, the 
veteran indicated that he could not lift his arm without 
pain.  With respect to his back disability, he requested a 
separate rating for vertebral deformity under Diagnostic Code 
5285.

The veteran was afforded a further VA examination in 
September 2000.  On physical examination, the examiner noted 
no deformity of the left clavicle or scapula.  Flexion of the 
left shoulder was to 180 degrees and abduction was to 170 
degrees.  There was no effusion or tenderness.  There was no 
malunion of the clavicle or scapula.  Physical examination of 
the spine revealed levoscoliosis of the lumbar spine and mild 
dextroscoliosis at the lumbar level.  There were no 
tenderness in the lumbar spinous processes and no muscle 
spasm.  Flexion was to 90 degrees and extension to 20 
degrees.  Lateral bending was to 30 degrees.  The examiner 
noted no limitation of spinal movement by pain.  The 
impression was deformity at the thoracic spine, scoliosis and 
vertebral body compression at multiple thoracic vertebral 
bodies, especially at T6, T8, T9, and T12.

II.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Regulations implementing the VCAA (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet.App. 308, 312-13 
(1991).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Although the regulations implementing the VCAA were not 
published until after the RO's most recent consideration of 
the veteran's claims, the record reflects that the veteran 
has been informed of the requirements for establishing 
entitlement to higher evaluations for residuals of fractures 
of the thoracic spine and left clavicle.  The veteran was 
afforded two VA examinations.  The veteran has not identified 
and the Board is not aware of any additional evidence or 
information which could be obtained to substantiate either of 
his claims.  In sum, the facts relevant to these claims have 
been properly developed and there is no further action which 
should be undertaken to comply with the provisions of the 
VCAA and the implementing regulations.  Therefore, the 
veteran will not be prejudiced as a result of the Board's 
deciding these claims without first affording the RO the 
opportunity to consider the claims in light of the 
regulations implementing the VCAA.

III.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (2000).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2000) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

A.  Residuals of Fractures of the Thoracic Spine

A 100 percent rating is warranted for residuals of fractured 
vertebrae with cord involvement, requiring bed confinement, 
or requiring long leg braces, and a 60 percent rating is 
warranted without cord involvement; with abnormal mobility 
requiring a neck brace.  The residuals are otherwise rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285.

Slight limitation of motion of the thoracic spine warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
moderate or severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5291.

Ankylosis of the thoracic spine warrants a 20 percent 
evaluation if it is favorable or a 30 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5291.

The residuals of fractures of the thoracic spine are 
currently assigned a 20 percent evaluation on the basis of 
limitation of motion warranting a 10 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5291, and the presence of 
vertebral deformity warranting the addition of 10 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5285.

The record reflects that the veteran does have vertebral 
deformity.  There is no cord involvement or abnormal mobility 
requiring a brace.  Under these circumstances, the residuals 
of the fractures are to be rated on the basis of muscle spasm 
or limitation of motion, with an additional 10 percent for 
the vertebral deformity.  The  maximum rating under 
Diagnostic Code 5291 for limitation of motion of the thoracic 
spine is 10 percent.  The record reflects that the veteran 
has substantial useful motion of the thoracic spine so the 
functional impairment does not more nearly approximate the 
ankylosis required for a 20 percent rating under Diagnostic 
Code 5288 than the moderate limitation of motion contemplated 
under Diagnostic Code 5291.

B.  Residuals of a Fracture of the Left Clavicle 

The RO has rated the veteran's left shoulder disability 
under38 C.F.R. § 4.71a, Diagnostic Code 5203, which provides 
that an evaluation of 20 percent is warranted for nonunion of 
the scapula with loose movement or for dislocation of the 
scapula. A 10 percent evaluation is warranted for malunion of 
the scapula or nonunion of the scapula without loose 
movement.  In the alternative, malunion of the clavicle or 
scapula may be rated on the basis of impairment of function 
of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5203.

Limitation of motion of the minor arm warrants an evaluation 
of 20 percent if motion is limited to the shoulder level or 
to midway between the side and shoulder level.  A 30 percent 
evaluation is warranted if motion is limited to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2000).

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

The evidence shows that there is no deformity or malunion of 
the veteran's left clavicle.  Range of motion testing has 
demonstrated that the veteran retains nearly full range of 
motion of the left arm.  Physical examination has not 
demonstrated the presence of dislocation, loose motion, pain 
on motion, lack of endurance or weakness, or any other 
objective evidence of any significant functional impairment.  
Therefore, the Board concludes that the disability is 
properly assigned a noncompensable evaluation.   


ORDER

Entitlement to an increased evaluation for residuals of 
fractures of the thoracic spine is denied.

Entitlement to a compensable evaluation for residuals of a 
fracture of the left clavicle is denied



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

